DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2012/070569 A1; cited/provided by the Applicant in parent case 15/129783 on 09/27/2016 and English translation enclosed herein by the Examiner) and further in view of Bhavaraju et al. (U.S. Patent Application 2014/0005509 A1).
Claim 1:  Nakamura teaches –
A uterine evaluation device [uterine implantation ability measuring device] (Section TECHNICAL-FIELD) (See Figure 5) for biological evaluation of a subject's uterus [measuring the mother body's receptivity of implanting an embryo in the uterus] (Abstract), the device comprising:
a rod-shaped main body [needle-like (probe type) body portion] (Para 30) capable of being inserted into a uterine cavity [as a whole so that it can be inserted into the uterine vagina of the subject] (Para 0030); and
two impedance electrodes [two electrodes] (Figure 5, Element 5, 10 & 21) [a current corresponding to an impedance (endometrial impedance) generated between each electrode 21 and the endometrium flows through the current path] (Para 0030) arranged with a predetermined interval [electrode or the like are arranged at a predetermined interval] (Para 0030) therebetween in an insertion direction of the main body (as shown in Figure 5 with respect to the arrangement of Element 21) 
the impedance electrodes being brought into contact with an endometrium of the uterine cavity [each electrode 21 is brought into contact with the endometrium, a current path is formed between each electrode 21 and the endometrium] [inserted into the uterine vagina of the subject] (Para 0030)
to measure a uterine endometrial impedance generated between the endometrium of the uterine cavity and each of the impedance electrodes [endometrial impedance measured by the impedance measuring instrument] (Para 0034) [a current corresponding to an impedance (endometrial impedance) generated between each electrode 21 and the endometrium flows through the current path] (Para 0030)
Nakamura fails to teach the interval between the electrodes is 6.0 to 6.5 mm.  However, Bhavaraju teaches –
wherein the interval between the impedance electrodes is 6.0 to 6.5 mm [a spacing between the electroactive regions of separate sensors is…6 mm or more, 6.5 mm or more...Typically, the spacing is from 0.1 to 10 mm] (Para 0204) in order to achieve higher confidence levels in the measured values (Para 0204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura to include the electrode spacing as taught by Bhavaraju in order to achieve higher confidence levels in the measured values (Para 0204). 
Claim 5/1:  Nakamura teaches wherein each of the impedance electrodes is cingulum-shaped, and coats the main body around an axis of the main body (See Figure 5, Element 21 & 20).


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2012/070569 A1; cited/provided by the Applicant in parent case 15/129,783 on 09/27/2016 and English translation enclosed herein by the Examiner) and further in view of Suzuki et al. (JP H1183797 A; enclosed herein and references the English translation).
Claim 2: Nakamura teaches –
A uterine evaluation device [uterine implantation ability measuring device] (Section TECHNICAL-FIELD) (See Figure 5) for biological evaluation of a subject's uterus [measuring the mother body's receptivity of implanting an embryo in the uterus] (Abstract), the device comprising:
a rod-shaped main body [needle-like (probe type) body portion] (Para 30) capable of being inserted into a uterine cavity [as a whole so that it can be inserted into the uterine vagina of the subject] (Para 0030); and
three electrodes (Figure 6, Element 2, 5, 10 & 21A-D) arranged with a predetermined interval [electrode or the like are arranged at a predetermined interval] (Para 0030) therebetween in an insertion direction of the main body (as shown in Figure 5 with respect to the arrangement of Element 21)  
the electrodes being brought into contact with an endometrium of the uterine cavity [each electrode 21 is brought into contact with the endometrium, a current path is formed between each electrode 21 and the endometrium] [inserted into the uterine vagina of the subject] (Para 0030)
wherein the electrodes (Figure 6, Element 21-A-D) includes a redox potential difference electrode arranged on the main body (Figure 6, Element 20) in the insertion direction of the main body to measure a redox potential difference between the uterine cavity and a body surface [using the potential difference of the endometrium obtained from the subject or the impedance of the endometrium] (Figure 6, Element 9 & 21A-D)
wherein two impedance electrodes [two electrodes] (Figure 5, Element 5, 10 & 21) [a current corresponding to an impedance (endometrial impedance (endometrial impedance) generated between each electrode 21 and the endometrium flows through the current path] (Para 0030) arranged with a predetermined interval [electrode or the like are arranged at a predetermined interval] (Para 0030) therebetween in the rear of the tip of the probe in the insertion direction (as shown in Figure 5 with respect to the arrangement of Element 21) 
to measure a uterine endometrial impedance generated between the endometrium of the uterine cavity and each of the impedance electrodes [endometrial impedance measured by the impedance measuring instrument] (Para 0034) [a current corresponding to an impedance (endometrial impedance) generated between each electrode 21 and the endometrium flows through the current path] (Para 0030)
Examiner’s Note:  The prior art reference does not recite the term, redox.  However within the Specification of the Applicant in Para 0006, the claim term, redox potential difference, is used by the Applicant to describe the prior art reference.
	Nakamura fail to teach the redox potential difference electrode arranged at a tip of the main body.  However, Suzuki teaches wherein the electrodes includes a redox potential difference electrode arranged at a tip of the main body (See Figure 3-1) in order to have a simple operation at the time of measurement and improvement in measurement accuracy (Para 011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura to include the electrode arranged at a tip as taught by Suzuki in order to have a simple operation at the time of measurement and improvement in measurement accuracy (Para 011).
Claim 3/2:  Nakamura teaches wherein each of the impedance electrodes is cingulum-shaped, and coats the main body around an axis of the main body (Figure 5, Element 21 & 20).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2012/070569 A1; cited/provided by the Applicant) and Suzuki et al. (JP H1183797 A; enclosed herein and references the English translation) as applied to Claim 2 above, and further in view of Bhavaraju et al. (U.S. Patent Application 2014/0005509 A1).
Claim 4/2:  Nakamura and Suzuki fail to teach the interval between the electrodes is 6.0 to 6.5 mm.  However, Bhavaraju teaches –
wherein the interval between the impedance electrodes is 6.0 to 6.5 mm [a spacing between the electroactive regions of separate sensors is…6 mm or more, 6.5 mm or more...Typically, the spacing is from 0.1 to 10 mm] (Para 0204) in order to achieve higher confidence levels in the measured values (Para 0204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura and Suzuki to include the electrode spacing as taught by Bhavaraju in order to achieve higher confidence levels in the measured values (Para 0204). 

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. The Applicant submitted arguments that Bhavaraju constitutes non-analogous art.  The Examiner respectfully disagrees.  The Examiner contends that the field of endeavor is the art of impedance measurement instruments.  Nakamura discloses a conventional body composition impedance measurement instrument that is manufactured by Sekisui Medical Electronics Co., Ltd., called “body composition analyzer MLT-50” (Para 0040).  Based on the disclosure, Nakamura is clear that impedance measurement instruments are not limited to uterine cavity measurements.  In further review, Bhavaraju teaches impedance measurements of blood glucose (as acknowledged by the Applicant in the line last of Page 4 of Remarks filed 09/20/2022) and body fat, hydration (Para 0191), sensor displacement, tissue compression (Para 0192), etc.  Additionally, Bhavaraju teaches being implanted (as acknowledged by the Applicant in the line last of Page 4 of Remarks filed 09/20/2022) and placed on the surface of the skin (Para 0193).  The Examiner contends that Bhavaraju also teaches the art of impedance measurement instruments for various uses.  Thus, the Examiner contends that the field of endeavor as identified by the Applicant is not as narrowly defined.  Bhavaraju and Nakamura are in an analogous field of endeavor of impedance measurement instruments.
The Applicant submitted arguments that Suzuki does not teach a redox potential difference electrode being placed in its entirety at the tip of the device of the main body as claimed.  The Examiner notes that the claim language is not claimed as “a redox potential difference electrode being placed in its entirety at the tip of the device of the main body”.  The Examiner notes that claim language is “a redox potential difference electrode arranged at a tip of the main body”.  The Examiner contends that Suzuki teaches the element as claimed.  Drawing 1 (attached below) is of Figure 3-1 and demonstrates how working electrode 1 is on the tip.  The Examiner acknowledges that reference electrode 2 is separated by body 10.  However, given the broadest most reasonable interpretation, Suzuki teaches a redox potential difference electrode arranged at the tip of the main body.
[AltContent: textbox (Drawing 1)]
    PNG
    media_image1.png
    129
    141
    media_image1.png
    Greyscale

The Examiner notes that 1) the claim doesn’t require the redox potential difference electrode being placed in its entirety at the tip and part of the electrode being at the tip reads on the claim 2) the tip is relative.  Figure 5-2 is reproduced in Drawing 2.
[AltContent: textbox (Drawing 2)]
    PNG
    media_image2.png
    242
    186
    media_image2.png
    Greyscale

Drawing 2 demonstrates how Elements 1 & 2 can be described as being at the tip, especially when in comparison with the device as a whole.
	The Applicant submitted arguments that Suzuki teaches away from an integral structure oxidation-reduction potential sensor.  The Examiner contends that 1) Applicant failed to cite where within Suzuki is the teaching away from and 2) the claim language does not recite, “an integral structure oxidation-reduction potential sensor”.
	The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793